IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
LESTER ROBINSON,
Plaintiff,
v. Civil Action No. 3:19CV69
SGT. DICKERSON, et ai.,
Defendants.
MEMORANDUM OPINION
By Memorandum Order entered on August 29, 2019, the Court informed Plaintiff that he
must notify the Court within eleven (11) days of the date of entry thereof if he wished to continue
to litigate this action. The Court warned Plaintiff that, if he failed to respond to the August 29,
2019 Memorandum Order, the Court would dismiss the action. See Fed. R. Civ. P. 41(b). More
than eleven (11) days have elapsed since the entry of the August 29, 2019 Memorandum Order
and Plaintiff has not responded. Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

wlp [

John A. Gibney, Jr. i Zt
Date: 27 Se fa-b~ 20 9 United States Distri¢t J

Richmond, Virginia

 

 

 

 
